DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on February 01, 2022. This is a first action on the merits of the application.  Claims 1-16 are pending.

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-14 and 16 in the reply filed on February 01, 2022 is acknowledged. 
The traversal is on the ground(s) that: MPEP 806(c) expressly states that when the combination "requires the details of a subcombination as separately claimed, there is usually no evidence that combination ABsp is patentable without the details of Bsp. The inventions are not distinct and a requirement for restriction must not be made or maintained, even if the sub combination has separate utility." There is no evidence of record that a hydraulic unit with a tank as recited in claim 15 is separately patentable from the device configured to one or more of degas and dehydrate a hydraulic oil, which form the subcombination of claim 1. See Remarks filed 02/01/2022, pages 2-4.
In response, the arguments are considered persuasive. Therefore, the restriction requirement made in the Office action dated 12/27/2021 has been withdrawn.  Claims 1-16 are pending. Claims 1-16 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “cavitation zone” and “supercavitation zone” in line 7. This is considered indefinite for the following reason: The basis for determining “super”-cavitation is unspecified.  It is unclear how one skilled in the art can distinguish “supercavitation” from “cavitation”.  The instant specification does not teach how one skilled in the art can distinguish “supercavitation” from “cavitation”.  Therefore, for purposes of examination, the limitation “supercavitation zone” recited in claim 1 will be considered as “a cavitation zone” until applicants further specify the limitation.
 Claim 1 recites “significantly larger cross section” in line 8. This is considered indefinite for the following reason: The basis for determining “significantly” is unspecified.  It is unclear how one skilled in the art can determine “significantly” larger cross section in the context of designing a flow duct. Therefore, for purposes of examination, the limitation “significantly larger cross section” recited in claim 1 will be considered as “a cross section” of the flow duct larger than that of the throughflow of the restriction site until applicants further specify the limitation.
The same rejections are applicable to claim 15 regarding the limitations “cavitation zone” and “supercavitation zone” in line 10 and “significantly larger cross section” in line 11.
Claims 2-14 and 16 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guender et al. (DE102015216173 A1, all the citations from the attached English translation document, hereinafter “Guender”).
In regard to claims 1 and 15, Guender discloses a device for degassing and/or dehydrating a hydraulic oil (page 1, Abstract) and a hydraulic unit comprising a tank (15, Fig. 2) and the device for degassing and/or dehydrating a hydraulic oil, wherein the device comprises (see the Fig. 1 – Fig. 3 of the original German document; see pages 3-4 for description of the device in Fig. 1 – Fig. 3, Fig. 2 and Fig. 3 show that the degassing module 11 in Fig. 1 is installed in a tank 15, Fig. 2 or Fig. 3):
(i) a flow lance (37, Fig. 1) that includes a nozzle (i.e., a restriction site) (38, Fig. 1) via which the hydraulic oil flows under a high pressure drop (page 3, last paragraph); and
(ii) a flow duct configured as a pipe (i.e., a pipe portion located below the nozzle) that is located downstream of the restriction site (38, Fig. 1), wherein a quantity of the hydraulic oil that flows via the restriction site and a throughflow cross section of the restriction site are coordinated to one another such that a cavitation zone or supercavitation zone forms downstream of the restriction site (page 3, last paragraph);
wherein the flow duct has a significantly larger cross section with respect to the throughflow cross section of the restriction site (the pipe upside of the nozzle has a larger cross section compared to the cross section of the nozzle as shown in Fig. 1), and 
wherein the flow lance (37, Fig. 1) is held in a hydraulic unit (i.e., a decoupling module) (36, Fig. 1).
Guender does not explicitly disclose the flow lance (37, Fig. 1) is configured to be fastened in a vibration-decoupled manner to a tank (15, Fig. 2).
However, Guender discloses the hydraulic block (36, Fig. 1) (decoupling module) is advantageously elastically connected to other components mechanically (page 2, last paragraph). Guender discloses the degassing module advantageously comprises a mounting flange to which the pump including an electric drive motor, the hydraulic block and the enclosure are attached. All fasteners are advantageously designed so that the transmission of mechanical vibrations is damped (page 3, 1st paragraph). 
In light of teachings from Guender, as set forth above, one skilled in the art would have reasonably expected that the flow lance (37, Fig. 1) is configured to be fastened in a vibration-decoupled manner to a tank (15, Fig. 2) since Guender discloses that: the degassing module advantageously comprises a mounting flange to which the pump including an electric drive motor, the hydraulic block and the enclosure are attached. All fasteners are advantageously designed so that the transmission of mechanical vibrations is damped (page 3, 1st paragraph). 

In regard to claims 2 and 3, Guender shows a diagram that the flow lance (37, Fig. 1) is radially surrounded in sections by the hydraulic block (36, Fig. 1) (i.e., decoupling module). The flow lance (37, Fig. 1) is axially braced on the decoupling module (36, Fig. 1) (see the Fig. 1-Fig. 3).

In regard to claim 4, Guender shows the hydraulic block (36, Fig. 1) (decoupling module) is configured as a buffer having a passage that receives the flow lance (37, Fig. 1).

In regard to claims 5-9 and 16, as set forth above, Guender discloses the hydraulic block (36, Fig. 1) (decoupling module) is advantageously elastically connected to other components mechanically (page 2, last paragraph). Guender discloses the degassing module advantageously comprises a mounting flange to which the pump including an electric drive motor, the hydraulic block and the enclosure are attached. All fasteners are advantageously designed so that the transmission of mechanical vibrations is damped (page 3, 1st paragraph). In addition, Guender shows the hydraulic block (36, Fig. 1) (decoupling module) is configured as a buffer having a passage that receives the flow lance (37, Fig. 1).
But, Guender does not explicitly disclose specific embodiments of the buffer recited in claims 5-9 and 16.  
However, it is reasonably interpreted that the feature of buffer recited in claims 5-9 and 16 are considered as mounting the decoupling module that encompasses the flow lance with low vibration effect that any person skilled in the art is enabled to make and use by modifying the teachings of Guender as set forth above.  
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the features of integrating decoupling module and flow lance as taught by Rix and prepare the buffer as recited in claims 5-9 and 16 of claimed invention, because (1) Guender discloses the hydraulic block (36, Fig. 1) (decoupling module) is advantageously elastically connected to other components mechanically (page 2, last paragraph); (2) Guender discloses the degassing module advantageously comprises a mounting flange to which the pump including an electric drive motor, the hydraulic block and the enclosure are attached. All fasteners are advantageously designed so that the transmission of mechanical vibrations is damped (page 3, 1st paragraph); and (3) in addition, Guender shows the hydraulic block (36, Fig. 1) (decoupling module) is configured as a buffer having a passage that receives the flow lance (37, Fig. 1). Consequently, integration of decoupling module and flow lance is considered as a common practice as disclosed by Guender. A prima facie case of obviousness may be rebutted, however, where the results of the claimed features are unexpectedly good or criticality of using the claimed features can be shown.

In regard to claim 10, Guender discloses pressure relief valve (45, Fig. 1) and a circulation valve (46, Fig. 1) are arranged on the hydraulic block (36, Fig. 1) (decoupling module).

In regard to claim 11, Guender discloses the flow duct configured as a pipe (i.e., a pipe portion located below the nozzle) that is located downstream of the restriction site (38, Fig. 1) terminates in a casing (31, Fig. 1) that (i) is closed on a closed end of the casing (bottom side of the casing (31, Fig. 1) that is located below the flow duct, (ii) surrounds the flow duct on at least one part of a length of the casing, and (iii) is open on an open end of the casing (upper portion of the casing (31, Fig. 1) that is located within a length of the flow duct.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guender, as applied to claim 1 above, and further in view of Muehlhausen et al. (DE102015216174 A1, all the citations from the attached English translation document, hereinafter “Muehlhausen”).
In regard to claim 14, Guender does not explicitly disclose the device comprises an oxygen sensor configured to determine an air content in the hydraulic oil, the device configured to be operated in dependence upon the determined air content such that an oxygen partial pressure is between 160 mbar and 190 mbar.
Muehlhausen discloses a hydraulic device for degassing a liquid, in particular for degassing hydraulic oil, with a pressure source from which to be degassed liquid flows through a nozzle, followed by a pipe, characterized in that the amount of liquid flowing through the nozzle and the flow cross-section of the nozzle are matched to each other such that supercavitation downstream of the nozzle in the tube creates a jet of liquid surrounded by a contiguous region of liquid vapor and air (page 1, Abstract). Muehlhausen discloses that it is possible to measure the oxygen content and / or the air content in the hydraulic fluid and to operate the device for degassing when predetermined limit values are exceeded in regulated or intermittent operation. In turn, sensors can be used to record the oxygen content and / or the air content 31 be provided. Suitable locations for this are located in the high pressure area of the pumps, in the low pressure area of the working group or at various positions in the tank (page 4, 6th paragraph). 
It is noted that both the Guender and Muehlhausen references direct a hydraulic device for degassing a liquid. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Guender to provide the device comprises an oxygen sensor configured to determine an air content in the hydraulic oil, the device configured to be operated in dependence upon the determined air content as taught by Muehlhausen, because the hydraulic device for degassing a liquid comprising an oxygen sensor configured to determine an air content in the hydraulic oil, the device configured to be operated in dependence upon the determined air content is a known, effective feature of the hydraulic device as taught by Muehlhausen (page 4, 6th paragraph).
Although Guender, in view of Muehlhausen, does not discloses the recited oxygen partial pressure range, the claimed oxygen partial pressure range would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the activity of device for degassing and/or dehydrating a hydraulic oil and utility taking into consideration the operational parameters of the device for degassing and/or dehydrating (time, temperature, pressure, throughput), the physical and chemical make-up of the liquid (oil) feed as well as the nature of the degassed oil end-products. 
Claim Objections
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claim 12 AND claim 11 into claim 1, or incorporating dependent claim 13 into claim 1 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 12 and 13.  The concept of a device for degassing and/or dehydrating a hydraulic oil, comprising: 
a flow lance that includes a restriction site via which the hydraulic oil flows under a high pressure drop; and 
a flow duct configured as a pipe that is located downstream of the restriction site, 
wherein a quantity of the hydraulic oil that flows via the restriction site and a throughflow cross section of the restriction site are coordinated to one another such that a cavitation zone or supercavitation zone forms downstream of the restriction site, 
wherein the flow duct has a significantly larger cross section with respect to the throughflow cross section of the restriction site, 
wherein the flow lance is held in a decoupling module via which the flow lance is configured to be fastened in a vibration-decoupled manner to a tank, 
 wherein the flow duct terminates in a casing that (i) is closed on a closed end of the casing that is located below the flow duct, (ii) surrounds the flow duct on at least one part of a length of the casing, and (iii) is open on an open end of the casing that is located within a length of the flow duct, and 
wherein a diverting metal sheet is arranged in a gap above the open end of the casing, is considered novel. 
The combination of cited prior arts do not provide any guidance which would lead one to construct a device for degassing and/or dehydrating a hydraulic oil including the features of: the flow duct terminates in a casing that (i) is closed on a closed end of the casing that is located below the flow duct, (ii) surrounds the flow duct on at least one part of a length of the casing, and (iii) is open on an open end of the casing that is located within a length of the flow duct, and a diverting metal sheet is arranged in a gap above the open end of the casing, in the context of the device for degassing and/or dehydrating a hydraulic oil, as recited in claim 1 of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772